EXHIBIT EXECUTION COPY AGREEMENT THIS AGREEMENT, dated as of this 5th day of November, 2008 (the “Agreement”), is by and among Wendy’s/Arby’s Group, Inc., a Delaware corporation (the “Company”), and Trian Partners, L.P., a Delaware limited partnership, Trian Partners Master Fund, L.P., a Cayman Islands limited partnership, Trian Partners Parallel Fund I, L.P., a Delaware limited partnership, and Trian Partners Parallel Fund II, L.P., a Delaware limited partnership (collectively, the “Stockholders”), Trian
